Citation Nr: 1308061	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  05-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disorder.




REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to December 1968.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2005 rating decision, by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, which determined that new and material evidence had been received to reopen the previously denied claim of service connection for a respiratory disorder; however, the RO confirmed and continued the denial of the claim on the merits.  

In a February 2008 decision, the Board determined that new and material evidence had been submitted and reopened the claim of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and bronchial asthma.  The Board then remanded the case for additional development of the record and a de novo review of the evidence.  Following the requested development, a supplemental statement of the case (SSOC) was issued in May 2008.  

In a September 2008 decision, the Board denied the claim of entitlement to service connection for a respiratory disorder.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision of December 2010, the Court vacated the Board's decision and remanded the matter, pursuant to its Memorandum Decision.  A copy of the Court's Memorandum Decision in this matter has been placed in the claims file.  

In a July 2011 decision, the Board once again denied the claim for service connection for a respiratory disorder.  The Veteran appealed the Board's December 2011 decision to the Court.  In a Memorandum Decision of July 2012, the Court vacated the Board's decision and remanded the matter, pursuant to its Memorandum Decision.  A copy of the Court's Memorandum Decision in this matter has been placed in the claims file.  


The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.  


REMAND

As noted in the Introduction, the Court has vacated and remanded the Board's July 2011 decision denying the claim for service connection for a respiratory disorder.  The basis for the Court's remand, as set out in the Memorandum Decision, was that a May 2008 VA examination relied upon by the Board in its decision was inadequate.  The memorandum decision noted that the VA examiner failed to consider "the character of the particular injury or disease," and simply determined that it was not at least as likely as not that the Veteran's respiratory condition was aggravated by his brief period in service.  Accordingly, it was an error for the Board to rely on it in reaching its decision.  The memorandum decision noted that the Veteran was found to have bilateral expiratory wheezes and diagnosed with bronchial asthma at the time of his discharge examination in December 1968, and he applied for disability benefits only two years after service.  The Court also held that the Board failed to carry out its burden to show that the Veteran's service did not aggravate his respiratory condition.  

The Court vacated the Board decision and remanded the matter for a new medical examination and readjudication.  In so doing, the Court held that the Board must find that the Veteran's preexisting respiratory condition was aggravated in service; however, in order to establish service connection, the Veteran must still establish a nexus between his current disability and the in-service aggravation.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As such, the Court remanded the case for development and adjudication in compliance with the memorandum decision.  The memorandum decision also ordered that, on remand, the Board and any medical examiner must assume that the Veteran aggravated his respiratory disorder during service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the Court's finding that the April 2008 VA examination was inadequate, the Board finds that a remand is warranted in order to obtain new VA examination for the Veteran's claimed respiratory disorder.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory disorder, including COPD and bronchial asthma.  All necessary tests should be performed, and the examiner should identify all current respiratory disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service medical records, and the lay statements and assertions.  In reaching his/her decision, the examiner must assume that the Veteran's respiratory disorder was aggravated by service.  Thereafter, the examiner should provide an opinion as to whether the permanent increase in severity was due to the normal progression of the respiratory disorder or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)  

For any respiratory disorder that did not exist prior to service, the examiner should opine as to whether it is at least as likely as not related to service or any event of service.  The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  

2.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his Attorney should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



